Dismissed and Memorandum Opinion filed May 24, 2007







Dismissed
and Memorandum Opinion filed May 24, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00200-CV
____________
 
HARRIS COUNTY HOSPITAL DISTRICT, Appellant
 
V.
 
SONJA SCOTT, Appellee
 

 
On Appeal from the 270th District
Court
Harris County , Texas
Trial Court Cause No. 2006-15322
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from an order signed February 15, 2007.  On May 14, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 24,
2007.
Panel consists of Justices Yates, Edelman and Seymore..